      6:18-cr-00575-BHH        Date Filed 05/13/19     Entry Number 56       Page 1 of 1




                     IN THE DISTRICT COURT OF THE UNITED STATES

                        FOR THE DISTRICT OF SOUTH CAROLINA

                                   GREENVILLE DIVISION


UNITED STATES OF AMERICA                     )
                                             )       CR. NO. 6:18-575 (BHH)
               -v-                           )
                                             )
MICHAEL BRUCE MESSER, JR                     )



                                    NOTICE OF APPEAL


       Notice is hereby given that, MICHAEL BRUCE MESSER, JR., defendant named above,

hereby appeals to the United States Court of Appeals for the Fourth Circuit from the judgment

and sentence entered in this action before The Honorable BRUCE HOWE HENDRICKS, United

States District Judge on the 1st day of May, 2019.




                                             s/Lora C. Blanchard
                                             Lora C. Blanchard
                                             Assistant Federal Public Defender
                                             75 Beattie Place, Suite 950
                                             Greenville, SC 29601
                                             (864) 235-8714


May 13, 2019

Greenville, South Carolina
